Case 1:21-cv-00038-HYJ-RSK ECF No. 5, PageID.110 Filed 01/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DARREN DEON JOHNSON,

                       Plaintiff,                    Case No. 1:21-cv-38

v.                                                   Honorable Hala Y. Jarbou

N. NAGY et al.,

                       Defendants.
____________________________/

                                     ORDER OF TRANSFER

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff presently is incarcerated at the G. Robert Cotton Correctional Facility (JCF) in Jackson,

Jackson County, Michigan, though the events giving rise to Plaintiff’s action occurred at the G.

Robert Cotton Correctional Facility (JCF) in Jackson, Jackson County, Michigan. Plaintiff sues

the following JCF officials: Warden N. Nagy; Assistant Deputy Warden S. Bailey; Grievance

Coordinator T. Cobb; Assistant Resident Unit Supervisor Unknown Kik; Correctional Officers

Unknown Fried and Unknown Castilla; and Classification Director J. Schley. In his pro se

complaint, Plaintiff alleges that Defendants denied him soap on one or more occasions, increasing

his risk of contracting COVID-19.

               Under the revised venue statute, venue in federal-question cases lies in the district

in which any defendant resides or in which a substantial part of the events or omissions giving rise

to the claim occurred. 28 U.S.C. § 1391(b). The events underlying the complaint occurred in

Jackson County. Defendants are public officials serving in Jackson County, and they “reside” in

that county for purposes of venue over a suit challenging official acts. See Butterworth v. Hill,
    Case 1:21-cv-00038-HYJ-RSK ECF No. 5, PageID.111 Filed 01/28/21 Page 2 of 2




114 U.S. 128, 132 (1885); O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). Jackson County

is within the geographical boundaries of the Eastern District of Michigan. 28 U.S.C. § 102(a). In

these circumstances, venue is proper only in the Eastern District. Therefore:

                  IT IS ORDERED that this case be transferred to the United States District Court

for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a). It is noted that this Court

has not decided Plaintiff’s motion to proceed in forma pauperis,1 nor has the Court reviewed

Plaintiff’s complaint under 28 U.S.C. §§ 1915(e)(2), 1915A, or under 42 U.S.C. § 1997e(c).



Dated:      January 28, 2021                                     /s/ Ray Kent
                                                                 Ray Kent
                                                                 United States Magistrate Judge




1
  The Court notes that Plaintiff has been an active litigant in the federal courts in Michigan. In at least three of
Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were frivolous, malicious, and/or failed
to state a claim. See Johnson v. Quist, No. 2:12-cv-11907 (E.D. Mich. July 10, 2012); Johnson v. Kuehne, No. 2:12-
cv-12878 (E.D. Mich. July 31, 2012); Johnson v.Harrison, No. 2:12-cv-12543 (E.D. Mich. Aug. 2, 2012). Plaintiff
also has, on multiple occasions, been denied leave to proceed in forma pauperis, because he has accumulated three
strikes. See Johnson v. Dixon-Ingalls et al., No. 1:20-cv-687 (W.D. Mich. Sept. 3, 2020); Johnson v. Hoober et al.,
No. 1:18-cv-855 (W.D. Mich. Aug. 10, 2018); Johnson v. Pallas et al., No. 1:17-cv-1016 (W.D. Mich. Dec. 5, 2017);
Johnson v. Miller, No. 1:17-cv-884 (W.D. Mich. Oct. 24, 2017); Johnson v. Mark, No. 2:17-cv-10232 (E.D. Mich.
Jan. 27, 2017); Johnson v. Kinder, No. 2:16-cv-12698 (E.D. Mich. Aug. 23, 2016); Johnson v. Hulet, No. 1:13-cv-
837 (W.D. Mich. Aug. 15, 2013).
                                                           2
